DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and group, there being no allowable generic or linking claim. Claim 9 is also withdrawn as being drawn to a non-elected species, as the elected species as seen in Fig. 9 does not include the use a belt coupling. Election was made without traverse in the reply filed on 2/23/2021.

Information Disclosure Statement
The information disclosure statements (IDS’) submitted on 6/28/2018 and 2/8/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) for the “notches” in the plunger. Both the description and the drawings lack reference sign(s) for this portion of the invention. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the abstract
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
The claims do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 10, 11 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being US 20090118641 A1 to Van Dam et al. (hereinafter, Van Dam).
Regarding Claim 1, Van Dam discloses a device (biopsy device 100-700, as seen in Figs. 1-7; the device(s) in Figs. 1-7 are the same embodiments viewed from different perspectives; numbering varies according to the particular perspective, for instance, the tissue collection element is 134 is Fig. 1, 234 in Fig. 2, 334 in Fig. 3, and so on) comprising inter alia:
an elongated needle (tissue collection element 734) having a cutting tip (para. [0058] position the distal end of the tissue collection element 734 in the proximity to the tissue of interest) and a hollow interior (para. [0058] the tissue collection element 734 to excise and collect tissue);
the movement of gear 210 can facilitate rotation of the tissue collection element 234), an evacuatable tissue chamber being established at least in part by the hollow interior of the needle (para. [0054] the negative pressure in the negative pressure barrel creates negative pressure inside the tissue collection element); and
a motor coupled to the needle to rotate the needle (para. [0051] the gear of the actuation module can be driven by a motor … rotation of the gears 210, 211 causes the distal end of the tissue collection element 234 to rotate) while the tissue chamber is evacuated (para. [0054] once the tissue collection element has been actuated, the valve 344 can be turned to the open position so that the negative pressure inside the negative pressure module passes through to the negative pressure barrel inside the actuation module) (para. [0058] the negative pressure module 740 can create constant negative pressure at the site of tissue excision), and the needle is disposed adjacent tissue to facilitate drawing cells from the tissue into the tissue chamber (para. [0058] position the distal end of the tissue collection element 734 in the proximity to the tissue of interest).  
Regarding Claim 2, Van Dam discloses the device of Claim 1, wherein the syringe comprises a distal end configured as a connector (the distal end of negative pressure module 340 is being interpreted as the distal end configured as a connector, this distal end is the portion of element 342 that element 344 is connected to), the needle (tissue collection element 234/734) is engaged with a needle hub (handle 202) (para. [0050] the proximal end of the tissue collection element 234 can be rigidly connected to the negative pressure barrel 208) (note tissue collection element 234 is In some embodiments of the device 100, an external negative pressure module 140 can be in communication with the actuation module 101, as shown in FIG. 1).
Regarding Claim 3, Van Dam discloses the device of Claim 2, wherein the syringe comprises a barrel (barrel 343) and a plunger (plunger 348) slidably disposed in the barrel (para. [0054] plunger 348 able to reciprocate within the barrel 343) and movable to evacuate the tissue chamber (para. [0054] negative pressure in the negative pressure barrel creates negative pressure inside the tissue collection element, thereby facilitating drawing the tissue sample into the tissue collection element), and the device further comprises a valve operably coupled to the coupling to lock vacuum in the tissue chamber (luer adaptor 144) (valve 350) (para. [0049] luer adaptor 144 on the negative pressure module 140 together with the luer adaptor 146 on the actuation module 101 provides communication between the negative pressure module 140 and the actuation module 101) (para. [0054] valve 350 of the negative pressure module 340 has an open position and a closed position. The valve can be in either the open or closed position when connected to the actuation module).
Regarding Claim 4, Van Dam discloses the device of Claim 2, wherein the coupling further comprises at least one hollow fitting engaged with the needle hub (handle 202), the hollow fitting comprising a body (negative pressure barrel 208) and a driven gear (gear 210) circumscribing the body (gear 210 can be seen circumscribing the negative pressure barrel 208 in Fig. 2) and meshed with a drive gear (gear 211)  the gear 210 … is in communication with a second gear … the communication is mechanical communication) coupled to the motor (gear motor 213) (para. [0051] the second gear 211 is in communication with a gear motor 213) and at least one support assembly (luer adaptor 246) engaged with the hollow fitting (negative pressure barrel 208 and gear 210) to rotatably support the hollow fitting (para. [0052] FIG 2C illustrates the negative pressure barrel 208 in communication with a luer adaptor 246), the support assembly being coupled to the connector of the distal end of the syringe (para. [0049] The luer adaptor 144 on the negative pressure module 140 together with the luer adaptor 146 on the actuation module 101 provides communication between the negative pressure module 140 and the actuation module 101).
Regarding Claim 5, Van Dam discloses the device of Claim 4, wherein the support assembly is coupled to the connector of the distal end of the syringe by at least one Luer fitting (luer adaptor 144) (para. [0049] The luer adaptor 144 on the negative pressure module 140 together with the luer adaptor 146 on the actuation module 101 provides communication between the negative pressure module 140 and the actuation module 101).  
Regarding Claim 6, Van Dam discloses the device of Claim 4, wherein the hollow fitting (negative pressure barrel 208 and gear 210) engaged with the needle hub (handle 202) rotates against an O-ring (o-ring 116/216) engaged with the support assembly (para. [0052] At least one o-ring 216 can be used to facilitate forming a seal to create negative pressure inside the negative pressure barrel 208).
Regarding Claim 8, Van Dam discloses the device of Claim 1, wherein the motor defines an axis of rotation, the needle defines a longitudinal axis, and the axis of 
Regarding Claim 10, Van Dam discloses the device of Claim 8, comprising at least driven and drive gears coupling the motor to the needle to cause the needle to rotate under influence of the motor (para. [0051] In some embodiments, the communication between the second gear 211 and the gear motor 213 is mechanical communication. The gear of the actuation module can be driven by a motor, a spring, gear assembly, or any other suitable mechanism for rotating the gear. The rotation of the gears 210, 211 causes the distal end of the tissue collection element 234 to rotate. The gear motor can be manually powered, for example, using a wind-up mechanism Alternatively, the gear motor can be electrically powered. The gear motor can be powered by a battery 219, as shown in FIG. 2A. The battery can be a rechargeable battery or can be a replaceable battery. In some embodiments, an external power source can be used to power the gear motor).  
Regarding Claim 11, Van Dam discloses the device of Claim 1, wherein the needle is no larger than twenty-five (25) gauge (the gauge of the needle may be as small as 18 gauge, as set forth in para. [0008]).  
Regarding Claim 14, Van Dam discloses a device (biopsy device 100-700, as seen in Figs. 1-7; the device(s) in Figs. 1-7 are the same embodiments viewed from different perspectives; numbering varies according to the particular perspective, for instance, the tissue collection element is 134 is Fig. 1, 234 in Fig. 2, 334 in Fig. 3, and so on) comprising inter alia: 

a needle hub (handle 102) supporting the needle (the tissue collection element 134 is received within and is therefore supported by handle 102);
a rotatable fitting connected to the needle hub (negative pressure barrel 208 resides within the handle 102 and is therefore connected to the handle 102), the rotatable fitting comprising a body (negative pressure barrel 208) (para. [0050] the proximal end of the tissue collection element 234 can be rigidly connected to the negative pressure barrel 208) and a driven gear (gear 210) circumscribing the body (gear 210 can be seen circumscribing the negative pressure barrel 208 in Fig. 2); 
a support assembly (luer adaptor 146/246) rotatably engaged with the rotatable fitting (para. [0050] The luer adaptor 246 can be used to connect a negative pressure module to the exterior of the of the actuation module 201);
a syringe (negative pressure module 340) coupled to the support assembly by at least one coupling (the distal end of negative pressure module 340 is being interpreted as the coupling, as the distal end enables connection of the syringe to the support assembly); 
a fluid passageway for fluid communication between an interior of the needle and the syringe being established by the needle hub, rotatable fitting, and support assembly such that the syringe is manipulable to evacuate the interior of the needle (para. [0054] negative pressure in the negative pressure barrel creates negative pressure inside the tissue collection element, thereby facilitating drawing the tissue sample into the tissue collection element); and 
 the gear 210 … is in communication with a second gear … the communication is mechanical communication), the drive gear being meshed with the driven gear to cause the needle to rotate under influence of the motor while the interior of the needle is evacuated (para. [0051] the second gear 211 is in communication with a gear motor 213).  
Regarding Claim 15, Van Dam discloses wherein the support assembly comprises a Luer (luer adaptor 246) connector connected to the coupling of the syringe (as best seen in Fig. 3, where the Luer is connected to the distal end [connector] of the syringe).  
Regarding Claim 16, Van Dam discloses wherein the syringe comprises a barrel (barrel 343) and a plunger (plunger 348) slidably disposed in the barrel (para. [0054] plunger 348 able to reciprocate within the barrel 343) and movable to evacuate the interior of the needle (para. [0054] negative pressure in the negative pressure barrel creates negative pressure inside the tissue collection element, thereby facilitating drawing the tissue sample into the tissue collection element), and the device further comprises a valve (valve 350) operably coupled to the coupling to occlude the fluid passageway (para. [0054] valve 350 of the negative pressure module 340 has an open position and a closed position. The valve can be in either the open or closed position when connected to the actuation module).  
Regarding Claim 17, Van Dam discloses wherein the needle is no larger than twenty-five (25) gauge (the gauge of the needle may be as small as 18 gauge, as set forth in para. [0008]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Dam.
Van Dam discloses the claimed invention as set forth and cited above except for expressly disclosing wherein the motor defines an axis of rotation, the needle defines a longitudinal axis, and the axis of rotation of the motor is co-linear with the longitudinal axis of the needle. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to move the motor of Van Dam to be coaxial with the needle, since it has been held that rearranging parts of an invention involves .

Claims 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Dam in view of US 20080058671 A1 to Wiksell et al. (hereinafter, Wiksell).
Van Dam discloses the claimed invention as set forth and cited above except for expressly disclosing wherein the needle rotates at a speed in the range of sixty (60) revolutions per minute (RPM) to three hundred fifty (350) RPM, inclusive.  
However, Wiksell teaches a rotating needle arrangement for taking a sample of cells from the body (paras. [0001] and [0026]). Wiksell teaches revolutions per minute that include a range between 60 and 350 RPM (para. [0032]). One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the rotation of the needle of Van Dam with the RPM between 60 and 350 RPM of Wiksell, as Wiksell teaches that such a number of RPMs is typical (Wiksell para. [0032]). Furthermore, a skilled artisan would have recognized a range of RPM between 60 and 350 RPM would have been obvious, as this is a typical number of revolutions that could be chosen out of any number of revolutions for the purpose of tissue collection. 

Claims 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Dam in view of US 20110301496 A1 to Lampropoulos et al. (hereinafter, Lampropoulos).
negative pressure in the negative pressure barrel creates negative pressure inside the tissue collection element, thereby facilitating drawing the tissue sample into the tissue collection element).
Van Dam discloses the claimed invention as set forth and cited above except for expressly disclosing a plunger lock mounted on a proximal portion of the barrel and at least one notch formed in the plunger, at least a portion of the plunger lock riding against the plunger until the notch is juxtaposed with the portion of the plunger lock to cause the portion of the plunger lock to engage the notch to impede distal movement of the plunger, the plunger being rotatable in the barrel to disengage the portion of the plunger lock from the notch.  
However, Lampropoulos teaches a device related to biopsy collection (para. [0001]). Lampropoulos teaches a plunger lock mounted on a proximal portion of the barrel and at least one notch formed in the plunger, at least a portion of the plunger lock riding against the plunger until the notch is juxtaposed with the portion of the plunger lock to cause the portion of the plunger lock to engage the notch to impede distal movement of the plunger, the plunger being rotatable in the barrel to disengage the portion of the plunger lock from the notch (para. [0029] The plunger 238 of the syringe 236 may include a selective locking component where the plunger 238 can be selectively positioned into and out of a locked position through the use of spaced apart flanges along the length of the stem of the plunger 238. The selective locking component may include a stop member on the barrel of the syringe 236 projecting inwardly to selectively engage the spaced apart flanges along the stem of the plunger 238. The plunger 238 may be rotated to disengage the flange from the locking component).
One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the plunger and barrel of Van Dam with this plunger lock and barrel notch of Lampropoulos as Lampropoulos teaches in Claims 16 and 22 that such lock and notch configuration would have allowed the movement of the plunger to be selectively locked and unlocked. A skilled artisan would have recognized that such control of the plunger would have been advantageous in order to control pressure within the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044.  The examiner can normally be reached on 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791